Motion for resettlement denied, without costs, on the ground that the motion is based largely on facts arising subsequent to the making of the order of-December 23, 1932. Leave is granted to the plaintiff to apply at Special Term for such relief as he may be entitled to in respect to the removal of McGuire as receiver and the appointment of another in his place, and' the collection and distribution of any *825money held by McGuire as receiver or to which he may have become entitled subsequent to the accounting; or to reopen said accounting or to proceed otherwise as the plaintiff may be advised. Present — Lazansky, P. J., Kapper, Cars-well, Scudder and Tompkins, JJ.